                         Case 1:19-cv-00449-DAD-BAM Document 37 Filed 04/30/20 Page 1 of 2

                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8                         UNITED STATES DISTRICT COURT
                     9                       EASTERN DISTRICT OF CALIFORNIA
                    10

                    11   FELIX PEREZ, an individual, on his       Case No. 1:19-cv-00449-DAD-BAM
                         own behalf and on behalf of all others
                    12   similarly situated,                      ORDER GRANTING JOINT
                                                                  STIPULATION TO CONTINUE
                    13                      Plaintiff,            MOTION FOR PRELIMINARY
                                                                  APPROVAL DEADLINE
                    14               vs.
                                                                  Assigned: Judge Dale A. Drozd and
                    15   CVS HEALTH CORPORATION, a                          Magistrate Judge Barbara
                         Delaware corporation a/d/a CVS                     A. McAuliffe
                    16   Caremark; CVS PHARMACY, INC., a
                         Rhode Island corporation; and DOES 1-    Date:     June 3, 2020
                    17   100, inclusive,                          Time:    10:00 a.m.
                                                                  CTRM:    8
                    18                      Defendant.
                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28                                                                   ORDER GRANTING
MORGAN, LEWIS &                                                            JOINT STIPULATION TO CONTINUE
 BOCKIUS LLP                                                                     MOTION FOR PRELIMINARY
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                      APPROVAL DEADLINE
                         Case 1:19-cv-00449-DAD-BAM Document 37 Filed 04/30/20 Page 2 of 2

                     1          PURSUANT TO STIPULATION, IT IS ORDERED THAT:

                     2          The deadline to file the Motion for Preliminary Approval in the above-captioned matter,

                     3   which is currently set for April 30, 2020, is hereby continued to May 7, 2020. All remaining

                     4   preliminary approval deadlines shall remain as set forth in the Court’s March 18, 2020 Order.

                     5
                         IT IS SO ORDERED.
                     6

                     7      Dated:    April 30, 2020                            /s/ Barbara   A. McAuliffe               _
                                                                          UNITED STATES MAGISTRATE JUDGE
                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28                                                                                ORDER GRANTING
MORGAN, LEWIS &                                                                         JOINT STIPULATION TO CONTINUE
 BOCKIUS LLP
                                                                         2                   MOTION FOR PRELIMINARY
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                                   APPROVAL DEADLINE
